Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

a.	Claims 1-10 in the present application are being examined under the pre-AIA  first to invent provisions:
b.	This is a first action on the merits based on Applicant’s claims submitted on 05/06/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 05/06/2020 and 06/09/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 6 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 6 recite the limitation “information” in “transmit/transmitting information indicating the channel quality of the selected sub-carriers…” (underlined emphasis). It has been stated earlier in the claims that the second information is the information indicating the channel quality of the selected sub-carriers and already establishes antecedent basis for this limitation in the claims. The Examiner suggests that this sentence be modified as such to overcome this 112, second paragraph rejection: “transmit/transmitting the second information indicating the channel quality of the selected sub-carriers …”. Appropriate correction is required.
Claims 3 and 8 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3 and 8 recite the limitation “second information” in “to modulate/modulating second information…” (underlined emphasis). Antecedent basis for this limitation is already established in the parent claims. The Examiner suggests that this sentence be modified as such to overcome this 112, second paragraph rejection: “to modulate/modulating the second information…”. Appropriate correction is required.
Claims 4 and 9 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 4 and 9 recite the limitation “third information” in “to modulate/modulating third information…” (underlined emphasis). Antecedent basis for this limitation is already established in the parent claims. The Examiner suggests that this sentence be modified as such to overcome this 112, second paragraph rejection: “to modulate/modulating the third information…”. Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,686554. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1-8 of already allowed U.S. Patent No. 10,686554 by omitting the feature of a method and/or apparatus, logic using for selecting quality-reporting sub-carriers. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
The table below compares the claims in instant application with corresponding conflicting claims in U.S. Patent No. 10,686554 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In U.S. Patent No. 10,686554

Claim 1. A wireless communication apparatus comprising:
circuitry configured to:
acquire information indicating a number of subcarriers;
measure channel quality of each of a plurality of sub-carriers within a communication band from a received signal;
select sub-carriers satisfying a condition related to measured channel quality from the plurality of sub-carriers, wherein quantity of the selected sub-carriers corresponds to the quantity of sub-carriers indicated by the acquired information
modulate a second information indicating channel quality of the selected sub- carrier bands according to a modulation scheme and a third information indicating positions of the selected sub-carrier bands according to the modulation scheme; and
transmit information indicating the channel quality of the selected sub-carriers.

Claim 5. The wireless communication apparatus according to claim 1, wherein the wireless communication apparatus is a mobile station; wherein the information indicating the number of sub-carriers is acquired from a base station; and wherein the information indicating the channel quality of the selected sub-carriers is transmitted to the base station.


Claim 1. A wireless communication apparatus comprising: circuitry configured to: 
acquire, from a base station, signals and a first information indicating a number that is associated with a quantity of sub-carrier bands to be selected for channel quality reporting;
 measure channel quality of each of a plurality of sub-carrier bands within a communication band from the acquired signals; 
select sub-carrier bands from the plurality of sub-carrier bands, wherein quantity of the selected sub-carrier bands matches the quantity of sub-carrier bands identified by the number indicated by the acquired first information; 
modulate a second information indicating channel quality of the selected sub-carrier bands according to a modulation scheme and a third information indicating positions of the selected sub-carrier bands according to the modulation scheme; 
and report to the base station the second and third modulated information.


Claim 2. The wireless communication apparatus according to claim 1, wherein the circuitry is configured to select the indicated number of sub-carriers in descending order of measured channel quality.


Claim 2. The wireless communication apparatus according to claim 1, wherein the circuitry is configured to select the indicated number of sub-carrier bands in descending order of measured channel quality.


Claim 3. The wireless communication apparatus according to claim 1, wherein the circuitry is further configured:
to modulate second information indicating channel quality of the selected sub- carriers according to a modulation scheme;
to spread the second information indicating channel quality of the selected sub- carriers using a spreading code specific to each user, and
to transmit the spread second information.


Claim 3. The wireless communication apparatus according to claim 1, wherein the circuitry is further configured to spread the second information indicating channel quality of the selected sub-carrier bands using a spreading code specific to each user, and report the spread second information.

Claim 4. The wireless communication apparatus according to claim 3, wherein the circuitry 1s further configured:
to modulate third information indicating positions of the selected sub-carriers according to the modulation scheme;
to spread the third information indicating positions of the selected sub-carriers using a spreading code specific to each user; and
to transmit the spread third information.


Claim 4. The wireless communication apparatus according to claim 1, wherein the circuitry is further configured to spread the third information indicating positions of the selected sub-carrier bands using a spreading code specific to each user, and report the spread third information.

Claim 6. A wireless communication method comprising:
acquiring information indicating a number of sub-carriers;
measuring channel quality of each of a plurality of sub-carriers within a communication band from a received signal;
selecting sub-carriers satisfying a condition related to measured channel quality bands from the plurality of sub-carriers, wherein quantity of the selected sub-carriers corresponds to the quantity of sub-carriers indicated by the acquired information; and
transmitting information indicating channel quality of the selected sub-carriers.

Claim 10. The wireless communication method according to claim 6, wherein the wireless communication apparatus is a mobile station; and further comprising:
acquiring the information indicating the number of sub-carriers from a base station; and
transmitting the information indicating the channel quality of the selected sub- carriers to the base station.


Claim 5. A wireless communication method comprising: 
acquiring, from a base station, a first information indicating a number that is associated with a quantity of sub-carrier bands to be selected for channel quality reporting;  
measuring channel quality of each of a plurality of sub-carrier bands within a communication band from a received signal;  
selecting sub-carrier bands from the plurality of sub-carrier bands, wherein quantity of the selected sub-carrier bands matches the quantity of sub-carrier bands identified by the number indicated by the acquired first information;  
modulating a second information indicating channel quality of the selected sub-carrier bands according to a modulation scheme and a third information indicating positions of the selected sub-carrier bands according to the modulation scheme;  and 
reporting to the base station the second and third modulated information.

Claim 7. The wireless communication method according to claim 6 further comprising selecting the indicated number of sub-carriers in descending order of measured channel quality.


Claim 6. The wireless communication method according to claim 5, wherein the selecting selects the indicated number of sub-carrier bands in descending order of measured channel quality.

Claim 8. The wireless communication method according to claim 6, further comprising:
modulating second information indicating channel quality of the selected sub- carriers according to a modulation scheme;
spreading the second information indicating channel quality of the selected sub- carriers using a spreading code specific to each user; and
transmitting the spread second information.


Claim 7. The wireless communication method according to claim 5, further comprising spreading the second information indicating channel quality of the selected sub-carrier bands using a spreading code specific to each user, wherein the reporting includes reporting of the spread second information.

Claim 9. The wireless communication method according to claim 8, further comprising:
modulating third information indicating positions of the selected sub-carriers according to the modulation scheme;
spreading the third information indicating positions of the selected sub-carriers using a spreading code specific to each user; and,
transmitting the spread third information.


Claim 8. The wireless communication method according to claim 5, further comprising spreading the third information indicating positions of the selected sub-carrier bands using a spreading code specific to each user, wherein the reporting includes reporting of the spread third information.



   As shown above, claims 1-8 of claimed U.S. Patent No. 10,686554, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1-10 of instant 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.
	

Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-24 of U.S. Patent No. 10,122,491. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 21-24 of already allowed U.S. Patent No. 10,122,491 by omitting the feature of a method and/or apparatus, logic using for exchanging information indicative of channel quality between base station and mobile station. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
The table below compares the claims in instant application with corresponding conflicting claims in U.S. Patent No. No. 10,122,491 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In U.S. Patent No. 10,122,491

Claim 1. A wireless communication apparatus comprising:
circuitry configured to:
acquire information indicating a number of subcarriers;
measure channel quality of each of a plurality of sub-carriers within a communication band from a received signal;
select sub-carriers satisfying a condition related to measured channel quality from the plurality of sub-carriers, wherein quantity of the selected sub-carriers corresponds to the quantity of sub-carriers indicated by the acquired information
modulate a second information indicating channel quality of the selected sub- carrier bands according to a modulation scheme and a third information indicating positions of the selected sub-carrier bands according to the modulation scheme; and
transmit information indicating the channel quality of the selected sub-carriers.

Claim 5. The wireless communication apparatus according to claim 1, wherein the wireless communication apparatus is a mobile station; wherein the information indicating the number of sub-carriers is acquired from a base station; and wherein the information indicating the channel quality of the selected sub-carriers is transmitted to the base station.


Claim 21. A wireless communication apparatus comprising: a radio receiver configured to acquire, from a base station, multiplexed information comprising (1) control information comprising first information indicating a fixed number identifying quantity of sub-carrier bands to be selected by a mobile station for channel quality reporting;  and (2) data information;  a demultiplexer configured to demultiplex the multiplexed information and to provide demultiplexed control information and data information;  a reception quality measurer coupled to the radio receiver and configured to measure channel quality of each of a plurality of sub-carrier bands within a communication band from received signals;  a subcarrier selector coupled to the radio receiver and configured to select subcarrier bands from the plurality of sub-carrier bands, wherein quantity of the selected subcarrier bands matches the quantity of sub-carrier bands identified by the fixed number obtained from the demultiplexed control information;  a modulator configured to modulate a second information indicating channel quality of the selected sub-carrier bands according to a modulation scheme and a third information indicating positions of the selected subcarrier bands according to the modulation scheme;  and a radio transmitter configured to report to the base station the second and third modulated information.


Claim 2. The wireless communication apparatus according to claim 1, wherein the circuitry is configured to select the indicated number of sub-carriers in descending order of measured channel quality.


Claim 22. The wireless communication apparatus according to claim 21, wherein the subcarrier selector is configured to select the indicated fixed number of sub-carrier bands in descending order of measured channel quality.


Claim 3. The wireless communication apparatus according to claim 1, wherein the circuitry is further configured:
to modulate second information indicating channel quality of the selected sub- carriers according to a modulation scheme;
to spread the second information indicating channel quality of the selected sub- carriers using a spreading code specific to each user, and
to transmit the spread second information


Claim 23. The wireless communication apparatus according to claim 21, wherein the radio transmitter is further configured to spread the second information indicating channel quality of the selected sub-carrier bands using a spreading code specific to each user, and report the spread second information.


Claim 4. The wireless communication apparatus according to claim 3, wherein the circuitry 1s further configured:
to modulate third information indicating positions of the selected sub-carriers according to the modulation scheme;
to spread the third information indicating positions of the selected sub-carriers using a spreading code specific to each user; and
to transmit the spread third information.


Claim 24. The wireless communication apparatus according to claim 21, wherein the radio transmitter is further configured to spread the third information indicating positions of the selected sub-carrier hands using a spreading code specific to each user, and report the spread information.


Claim 6. A wireless communication method comprising:
acquiring information indicating a number of sub-carriers;
measuring channel quality of each of a plurality of sub-carriers within a communication band from a received signal;
selecting sub-carriers satisfying a condition related to measured channel quality bands from the plurality of sub-carriers, wherein quantity of the selected sub-carriers corresponds to the quantity of sub-carriers indicated by the acquired information; and
transmitting information indicating channel quality of the selected sub-carriers.

Claim 10. The wireless communication method according to claim 6, wherein the wireless communication apparatus is a mobile station; and further comprising:
acquiring the information indicating the number of sub-carriers from a base station; and
transmitting the information indicating the channel quality of the selected sub- carriers to the base station.


Claim 11. A communication method implemented by a base station, the method 
comprising: multiplexing (1) control information comprising first information indicating a fixed number identifying quantity of sub-carrier bands to be selected by a mobile station for channel quality reporting and (2) transmission data;  
transmitting the multiplexed information to the mobile station;  
receiving second information and third information from the mobile station;  
and obtaining, from the second information, channel quality of selected sub-carrier bands and obtaining, from the third information, positions of the selected sub-carrier bands, wherein the selected sub-carrier bands are selected by the mobile station and quantity of the selected sub-carrier bands matches the quantity of sub-carrier bands indicated by the first information.


Claim 7. The wireless communication method according to claim 6 further comprising selecting the indicated number of sub-carriers in descending order of measured channel quality.


Claim 12. The communication method according to claim 11, wherein the selected sub-carrier bands are selected, by the mobile station, in descending order of measured channel quality.

Claim 8. The wireless communication method according to claim 6, further comprising:
modulating second information indicating channel quality of the selected sub- carriers according to a modulation scheme;
spreading the second information indicating channel quality of the selected sub- carriers using a spreading code specific to each user; and
transmitting the spread second information.


Claim 19. The communication method according to claim 11, wherein the second information is spread by the mobile station using a spreading code specific to each user, and the method further comprises despreading the spread information.

Claim 9. The wireless communication method according to claim 8, further comprising:
modulating third information indicating positions of the selected sub-carriers according to the modulation scheme;
spreading the third information indicating positions of the selected sub-carriers using a spreading code specific to each user; and,
transmitting the spread third information.


Claim 20. The communication method according to claim 11, wherein the third information is spread by the mobile station using a spreading code specific to each user, and the method further comprises despreading the spread information.



   As shown above, claims 21-24 of claimed U.S. Patent No. 10,122,491, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1-10 of 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.
	
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 10-13 of U.S. Patent No. 9,705,636. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1-4 and 10-13 of already allowed U.S. Patent No. 9,705,636 by omitting the feature of a method and/or apparatus, logic using for exchanging information indicative of channel quality between base station and mobile station. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
The table below compares the claims in instant application with corresponding conflicting claims in U.S. Patent No. No. 9,705,636 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In U.S. Patent No. 9,705,636

Claim 1. A wireless communication apparatus comprising:
circuitry configured to:
acquire information indicating a number of subcarriers;
measure channel quality of each of a plurality of sub-carriers within a communication band from a received signal;
select sub-carriers satisfying a condition related to measured channel quality from the plurality of sub-carriers, wherein quantity of the selected sub-carriers corresponds to the quantity of sub-carriers indicated by the acquired information
modulate a second information indicating channel quality of the selected sub- carrier bands according to a modulation scheme and a third information indicating positions of the selected sub-carrier bands according to the modulation scheme; and
transmit information indicating the channel quality of the selected sub-carriers.

Claim 5. The wireless communication apparatus according to claim 1, wherein the wireless communication apparatus is a mobile station; wherein the information indicating the number of sub-carriers is acquired from a base station; and wherein the information indicating the channel quality of the selected sub-carriers is transmitted to the base station.


Claim 1. A wireless communication apparatus comprising: a radio receiver configured to acquire, from a base station, a first information indicating a fixed number identifying a quantity of sub-carrier bands to be selected for channel quality reporting;  an integrated circuit configured to: measure channel quality of each of a plurality of sub-carrier bands within a communication band from a received signal;  select sub-carrier bands from the plurality of sub-carrier bands based on the measured channel quality, wherein quantity of the selected sub-carrier bands matches the quantity of sub-carrier bands identified by the fixed number indicated by the first acquired information;  a modulator configured to modulate a second information indicating channel quality of the selected sub-carrier bands according to a modulation scheme and a third information indicating the selected sub-carrier bands according to the modulation scheme;  and a radio transmitter configured to report to the base station the second and third modulated information.

Claim 2. The wireless communication apparatus according to claim 1, wherein the circuitry is configured to select the indicated number of sub-carriers in descending order of measured channel quality.


Claim 2. The wireless communication apparatus according to claim 1, wherein the integrated circuit is further configured to select the indicated fixed number of sub-carrier bands in descending order of the measured channel quality.


Claim 3. The wireless communication apparatus according to claim 1, wherein the circuitry is further configured:
to modulate second information indicating channel quality of the selected sub- carriers according to a modulation scheme;
to spread the second information indicating channel quality of the selected sub- carriers using a spreading code specific to each user, and
to transmit the spread second information


Claim 3. The wireless communication apparatus according to claim 1, wherein the radio transmitter is further configured to spread the second information indicating channel quality of the selected sub-carrier bands using a spreading code specific to each user, and report the spread second information.


Claim 4. The wireless communication apparatus according to claim 3, wherein the circuitry 1s further configured:
to modulate third information indicating positions of the selected sub-carriers according to the modulation scheme;
to spread the third information indicating positions of the selected sub-carriers using a spreading code specific to each user; and
to transmit the spread third information.


Claim 4. The wireless communication apparatus according to claim 1, wherein the radio transmitter is further configured to spread the third information using a spreading code specific to each user, and report the spread third information.

Claim 6. A wireless communication method comprising:
acquiring information indicating a number of sub-carriers;
measuring channel quality of each of a plurality of sub-carriers within a communication band from a received signal;
selecting sub-carriers satisfying a condition related to measured channel quality bands from the plurality of sub-carriers, wherein quantity of the selected sub-carriers corresponds to the quantity of sub-carriers indicated by the acquired information; and
transmitting information indicating channel quality of the selected sub-carriers.

Claim 10. The wireless communication method according to claim 6, wherein the wireless communication apparatus is a mobile station; and further comprising:
acquiring the information indicating the number of sub-carriers from a base station; and
transmitting the information indicating the channel quality of the selected sub- carriers to the base station.


Claim 10. A wireless communication method comprising: using a receiver to acquire, from a base station, a first information indicating a fixed number identifying quantity of sub-carrier bands to be selected for channel quality reporting;  using an integrated circuit to: measure channel quality of each of a plurality of sub-carrier bands within a communication band from a received signal;  select sub-carrier bands from the plurality of sub-carrier bands based on the measured channel quality, wherein quantity of the selected sub-carrier bands matches the quantity of sub-carrier bands identified by the fixed number indicated by the first acquired information;  modulate a second information indicating channel quality of the selected sub-carrier bands according to a modulation scheme and a third information indicating the selected sub-carrier bands according to the modulation scheme;  and using a transmitter to report to the base station the second and third modulated information.

Claim 7. The wireless communication method according to claim 6 further comprising selecting the indicated number of sub-carriers in descending order of measured channel quality.


Claim 11. The wireless communication method according to claim 10, further comprising selecting the indicated fixed number of sub-carrier bands in descending order of the measured channel quality.


Claim 8. The wireless communication method according to claim 6, further comprising:
modulating second information indicating channel quality of the selected sub- carriers according to a modulation scheme;
spreading the second information indicating channel quality of the selected sub- carriers using a spreading code specific to each user; and
transmitting the spread second information.


Claim 12. The wireless communication method according to claim 10, further comprising spreading the second information indicating channel quality of the selected sub-carrier bands using a spreading code specific to each user, wherein the reporting includes reporting of the spread second information.


Claim 9. The wireless communication method according to claim 8, further comprising:
modulating third information indicating positions of the selected sub-carriers according to the modulation scheme;
spreading the third information indicating positions of the selected sub-carriers using a spreading code specific to each user; and,
transmitting the spread third information.


Claim 13. The wireless communication method according to claim 10, further comprising spreading the third information using a spreading code specific to each user, wherein the reporting includes reporting of the spread third information.




   As shown above, claims 1-4 and 10-13 of claimed U.S. Patent No. 9,705,636, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1-
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.

Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 9-12, and 19-20 of U.S. Patent No. 9,363,699. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1-2, 9-12, and 19-20 of already allowed U.S. Patent No. 9,363,699 by omitting the feature of a method and/or apparatus, logic using for exchanging information indicative of channel quality between base station and mobile station. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
The table below compares the claims in instant application with corresponding conflicting claims in U.S. Patent No. No. 9,363,699 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In U.S. Patent No. 9,363,699

Claim 1. A wireless communication apparatus comprising:
circuitry configured to:
acquire information indicating a number of subcarriers;
measure channel quality of each of a plurality of sub-carriers within a communication band from a received signal;
select sub-carriers satisfying a condition related to measured channel quality from the plurality of sub-carriers, wherein quantity of the selected sub-carriers corresponds to the quantity of sub-carriers indicated by the acquired information
modulate a second information indicating channel quality of the selected sub- carrier bands according to a modulation scheme and a third information indicating positions of the selected sub-carrier bands according to the modulation scheme; and
transmit information indicating the channel quality of the selected sub-carriers.

Claim 5. The wireless communication apparatus according to claim 1, wherein the wireless communication apparatus is a mobile station; wherein the information indicating the number of sub-carriers is acquired from a base station; and wherein the information indicating the channel quality of the selected sub-carriers is transmitted to the base station.


Claim 1. A base station comprising: a modulator configured to modulate a first information indicating a fixed number identifying quantity of sub-carrier bands to be selected by a mobile station for channel quality reporting;  a radio transmitter coupled to the modulator and configured to transmit the first modulated information to the mobile station;  a radio receiver configured to receive a second modulated information and a third modulated information from the mobile station;  and a demodulator coupled to the radio receiver and configured to demodulate the second modulated information into a second information indicating channel quality of selected sub-carrier bands and to demodulate the third modulated information into a third information indicating positions of the selected subcarrier bands, wherein the selected sub-carrier bands are selected by the mobile station and quantity of the selected sub-carrier bands matches the quantity of subcarrier bands indicated by the first information.

Claim 2. The wireless communication apparatus according to claim 1, wherein the circuitry is configured to select the indicated number of sub-carriers in descending order of measured channel quality.


Claim 2. The base station according to claim 1, wherein the selected sub-carrier bands are selected, by the mobile station, in descending order of measured channel quality.


Claim 3. The wireless communication apparatus according to claim 1, wherein the circuitry is further configured:
to modulate second information indicating channel quality of the selected sub- carriers according to a modulation scheme;
to spread the second information indicating channel quality of the selected sub- carriers using a spreading code specific to each user, and
to transmit the spread second information.


Claim 9. The base station according to claim 1, wherein the second information is spread by the mobile station using a spreading code specific to each user, and the base station further comprises a despreader coupled to the radio receiver and configured to despread the second spread information.


Claim 4. The wireless communication apparatus according to claim 3, wherein the circuitry 1s further configured:
to modulate third information indicating positions of the selected sub-carriers according to the modulation scheme;
to spread the third information indicating positions of the selected sub-carriers using a spreading code specific to each user; and
to transmit the spread third information.


Claim 10. The base station according to claim 1, wherein the third information is spread by the mobile station using a spreading code specific to each user, and the base station further comprises a despreader coupled to the radio receive and configured to despread the third spread information.

A wireless communication method comprising:
acquiring information indicating a number of sub-carriers;
measuring channel quality of each of a plurality of sub-carriers within a communication band from a received signal;
selecting sub-carriers satisfying a condition related to measured channel quality bands from the plurality of sub-carriers, wherein quantity of the selected sub-carriers corresponds to the quantity of sub-carriers indicated by the acquired information; and
transmitting information indicating channel quality of the selected sub-carriers.

Claim 10. The wireless communication method according to claim 6, wherein the wireless communication apparatus is a mobile station; and further comprising:
acquiring the information indicating the number of sub-carriers from a base station; and
transmitting the information indicating the channel quality of the selected sub- carriers to the base station.


A communication method implemented by a base station, the method comprising: modulating a first information indicating a fixed number identifying quantity of sub-carrier bands to be selected by a mobile station for channel quality reporting;  transmitting the first modulated information to the mobile station;  receiving a second modulated information and a third modulated information;  and demodulating the second modulated information into a second information indicating channel quality of selected sub-carrier bands and demodulating the third modulated information into a third information indicating positions of the selected sub-carrier bands, wherein the selected sub-carrier bands are selected by the mobile station and quantity of the selected sub-carrier bands matches the quantity of sub-carrier bands indicated by the first information.


Claim 7. The wireless communication method according to claim 6 further comprising selecting the indicated number of sub-carriers in descending order of measured channel quality.


Claim 12. The communication method according to claim 11, wherein the selected sub-carrier bands are selected, by the mobile station, in descending order of measured channel quality.


Claim 8. The wireless communication method according to claim 6, further comprising:
modulating second information indicating channel quality of the selected sub- carriers according to a modulation scheme;
spreading the second information indicating channel quality of the selected sub- carriers using a spreading code specific to each user; and
transmitting the spread second information.


Claim 19. The communication method according to claim 11, wherein the second information is spread by the mobile station using a spreading code specific to each user, and the method further comprises despreading the second spread information.


Claim 9. The wireless communication method according to claim 8, further comprising:
modulating third information indicating positions of the selected sub-carriers according to the modulation scheme;
spreading the third information indicating positions of the selected sub-carriers using a spreading code specific to each user; and,
transmitting the spread third information.


Claim 20. The communication method according to claim 11, wherein the third information is spread by the mobile station using a spreading code specific to each user, and the method further comprises despreading the third spread information.




   As shown above, claims 1-2, 9-12, and 19-20 of claimed U.S. Patent No. 9,363,699, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1-10 of instant application. Claims 1-10 are rejected on the ground of nonstatutory double patenting over claims 1-2, 9-12, and 19-20 of U. S. Patent No. 9,363,699 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.


Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,532,581. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1-8 of already allowed U.S. Patent No. 8,532,581 by omitting the feature of a method and/or apparatus, logic using for exchanging information indicative of channel quality between base station and mobile station. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
The table below compares the claims in instant application with corresponding conflicting claims in U.S. Patent No. No. 8,532,581 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In U.S. Patent No. 8,532,581

Claim 1. A wireless communication apparatus comprising:
circuitry configured to:
acquire information indicating a number of subcarriers;
measure channel quality of each of a plurality of sub-carriers within a communication band from a received signal;
select sub-carriers satisfying a condition related to measured channel quality from the plurality of sub-carriers, wherein quantity of the selected sub-carriers corresponds to the quantity of sub-carriers indicated by the acquired information
modulate a second information indicating channel quality of the selected sub- carrier bands according to a modulation scheme and a third information indicating positions of the selected sub-carrier bands according to the modulation scheme; and
transmit information indicating the channel quality of the selected sub-carriers.

Claim 5. The wireless communication apparatus according to claim 1, wherein the wireless communication apparatus is a mobile station; wherein the information indicating the number of sub-carriers is acquired from a base station; and wherein the information indicating the channel quality of the selected sub-carriers is transmitted to the base station.


Claim 1. A wireless communication apparatus comprising: a radio receiver configured to acquire, from a base station, signals and a first information indicating a fixed number identifying quantity of sub-carrier bands to be selected for channel quality reporting;  a reception quality measurer coupled to the radio receiver and configured to measure channel quality of each of a plurality of sub-carrier bands within a communication band from the received signals;  a subcarrier selector coupled to the radio receiver and configured to select sub-carrier bands from the plurality of sub-carrier bands, wherein quantity of the selected sub-carrier bands matches the quantity of sub-carrier bands identified by the fixed number indicated by the first acquired information a modulator configured to modulate a second information indicating channel quality of the selected sub-carrier bands according to a modulation scheme and a third information indicating positions of the selected sub-carrier bands according to the modulation scheme;  and a radio transmitter configured to report to the base station the second and third modulated information.


Claim 2. The wireless communication apparatus according to claim 1, wherein the circuitry is configured to select the indicated number of sub-carriers in descending order of measured channel quality.


Claim 2. The wireless communication apparatus according to claim 1, wherein the subcarrier selector is configured to select the indicated fixed number of sub-carrier bands in descending order of measured channel quality.


Claim 3. The wireless communication apparatus according to claim 1, wherein the circuitry is further configured:
to modulate second information indicating channel quality of the selected sub- carriers according to a modulation scheme;
to spread the second information indicating channel quality of the selected sub- carriers using a spreading code specific to each user, and
to transmit the spread second information.


Claim 3. The wireless communication apparatus according to claim 1, wherein the radio transmitter is further configured to spread the second information indicating channel quality of the selected sub-carrier bands using a spreading code specific to each user, and report the spread second information.

Claim 4. The wireless communication apparatus according to claim 3, wherein the circuitry 1s further configured:
to modulate third information indicating positions of the selected sub-carriers according to the modulation scheme;
to spread the third information indicating positions of the selected sub-carriers using a spreading code specific to each user; and
to transmit the spread third information.


Claim 4. The wireless communication apparatus according to claim 1, wherein the radio transmitter is further configured to spread the third information indicating positions of the selected sub-carrier bands using a spreading code specific to each user, and report the spread third information.

Claim 6. A wireless communication method comprising:
acquiring information indicating a number of sub-carriers;
measuring channel quality of each of a plurality of sub-carriers within a communication band from a received signal;
selecting sub-carriers satisfying a condition related to measured channel quality bands from the plurality of sub-carriers, wherein quantity of the selected sub-carriers corresponds to the quantity of sub-carriers indicated by the acquired information; and
transmitting information indicating channel quality of the selected sub-carriers.

Claim 10. The wireless communication method according to claim 6, wherein the wireless communication apparatus is a mobile station; and further comprising:
acquiring the information indicating the number of sub-carriers from a base station; and
transmitting the information indicating the channel quality of the selected sub- carriers to the base station.


Claim 5. A wireless communication method comprising: acquiring, from a base station, a first information indicating a fixed number identifying quantity of sub-carrier bands to be selected for channel quality reporting;  measuring channel quality of each of a plurality of sub-carrier bands within a communication band from a received signal;  selecting sub-carrier bands from the plurality of sub-carrier bands, wherein quantity of the selected sub-carrier bands matches the quantity of sub-carrier bands identified by the fixed number indicated by the first acquired information;  modulating a second information indicating channel quality of the selected sub-carrier bands according to a modulation scheme and a third information indicating positions of the selected sub-carrier bands according to the modulation scheme;  and reporting to the base station the second and third modulated information.


Claim 7. The wireless communication method according to claim 6 further comprising selecting the indicated number of sub-carriers in descending order of measured channel quality.

Claim 6. The wireless communication method according to claim 5, wherein the selecting selects the indicated fixed number of sub-carrier bands in descending order of measured channel quality.


Claim 8. The wireless communication method according to claim 6, further comprising:
modulating second information indicating channel quality of the selected sub- carriers according to a modulation scheme;
spreading the second information indicating channel quality of the selected sub- carriers using a spreading code specific to each user; and
transmitting the spread second information.


Claim 7. The wireless communication method according to claim 5, further comprising spreading the second information indicating channel quality of the selected sub-carrier bands using a spreading code specific to each user, wherein the reporting includes reporting of the spread second information.


Claim 9. The wireless communication method according to claim 8, further comprising:
modulating third information indicating positions of the selected sub-carriers according to the modulation scheme;
spreading the third information indicating positions of the selected sub-carriers using a spreading code specific to each user; and,
transmitting the spread third information.


Claim 8. The wireless communication method according to claim 5, further comprising spreading the third information indicating positions of the selected sub-carrier bands using a spreading code specific to each user, wherein the reporting includes reporting of the spread third information.




   As shown above, claims 1-8 of claimed U.S. Patent No. 8,532,581, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1-10 of instant application. Claims 1-10 are rejected on the ground of nonstatutory double patenting over claims 1-8 of U. S. Patent No. 8,532,581 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.


Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 9-12 of U.S. Patent No. 8,934,848. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1-4 and 9-12 of already allowed U.S. Patent No. 8,934,848 by omitting the feature of a method and/or apparatus, logic using for exchanging information indicative of channel quality between base station and mobile station. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
The table below compares the claims in instant application with corresponding conflicting claims in U.S. Patent No. No. 8,934,848 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In U.S. Patent No. 8,934,848

 A wireless communication apparatus comprising:
circuitry configured to:
acquire information indicating a number of subcarriers;
measure channel quality of each of a plurality of sub-carriers within a communication band from a received signal;
select sub-carriers satisfying a condition related to measured channel quality from the plurality of sub-carriers, wherein quantity of the selected sub-carriers corresponds to the quantity of sub-carriers indicated by the acquired information
modulate a second information indicating channel quality of the selected sub- carrier bands according to a modulation scheme and a third information indicating positions of the selected sub-carrier bands according to the modulation scheme; and
transmit information indicating the channel quality of the selected sub-carriers.

Claim 5. The wireless communication apparatus according to claim 1, wherein the wireless communication apparatus is a mobile station; wherein the information indicating the number of sub-carriers is acquired from a base station; and wherein the information indicating the channel quality of the selected sub-carriers is transmitted to the base station.


A wireless communication apparatus comprising: a radio receiver configured to acquire, from a base station, a first information indicating a fixed number identifying quantity of sub-carrier bands to be selected for channel quality reporting;  a reception quality measurer coupled to the radio receiver and configured to measure channel quality of each of a plurality of sub-carrier bands within a communication band from a received signal;  a subcarrier selector coupled to the radio receiver and configured to select sub-carrier bands from the plurality of sub-carrier bands based on the measured channel quality, wherein quantity of the selected sub-carrier bands matches the quantity of sub-carrier bands identified by the fixed number indicated by the first acquired information;  a modulator configured to modulate a second information indicating channel quality of the selected sub-carrier bands according to a modulation scheme and a third information indicating positions of the selected sub-carrier bands according to the modulation scheme;  and a radio transmitter configured to report to the base station the second and third modulated information.


Claim 2. The wireless communication apparatus according to claim 1, wherein the circuitry is configured to select the indicated number of sub-carriers in descending order of measured channel quality.


Claim 2. The wireless communication apparatus according to claim 1, wherein the subcarrier selector is configured to select the indicated fixed number of sub-carrier bands in descending order of the measured channel quality.

Claim 3. The wireless communication apparatus according to claim 1, wherein the circuitry is further configured:
to modulate second information indicating channel quality of the selected sub- carriers according to a modulation scheme;
to spread the second information indicating channel quality of the selected sub- carriers using a spreading code specific to each user, and
to transmit the spread second information.


Claim 3. The wireless communication apparatus according to claim 1, wherein the radio transmitter is further configured to spread the second information indicating channel quality of the selected sub-carrier bands using a spreading code specific to each user, and report the spread second information.

Claim 4. The wireless communication apparatus according to claim 3, wherein the circuitry 1s further configured:
to modulate third information indicating positions of the selected sub-carriers according to the modulation scheme;
to spread the third information indicating positions of the selected sub-carriers using a spreading code specific to each user; and
to transmit the spread third information.


Claim 4. The wireless communication apparatus according to claim 1, wherein the radio transmitter is further configured to spread the third information indicating positions of the selected sub-carrier bands using a spreading code specific to each user, and report the spread third information.

Claim 6. A wireless communication method comprising:
acquiring information indicating a number of sub-carriers;
measuring channel quality of each of a plurality of sub-carriers within a communication band from a received signal;
selecting sub-carriers satisfying a condition related to measured channel quality bands from the plurality of sub-carriers, wherein quantity of the selected sub-carriers corresponds to the quantity of sub-carriers indicated by the acquired information; and
transmitting information indicating channel quality of the selected sub-carriers.

Claim 10. The wireless communication method according to claim 6, wherein the wireless communication apparatus is a mobile station; and further comprising:
acquiring the information indicating the number of sub-carriers from a base station; and
transmitting the information indicating the channel quality of the selected sub- carriers to the base station.


Claim 9. A wireless communication method comprising: acquiring, from a base station, a first information indicating a fixed number identifying quantity of sub-carrier bands to be selected for channel quality reporting;  measuring channel quality of each of a plurality of sub-carrier bands within a communication band from a received signal;  selecting sub-carrier bands from the plurality of sub-carrier bands based on the measured channel quality, wherein quantity of the selected sub-carrier bands matches the quantity of sub-carrier bands identified by the fixed number indicated by the first acquired information;  modulating a second information indicating channel quality of the selected sub-carrier bands according to a modulation scheme and a third information indicating positions of the selected sub-carrier bands according to the modulation scheme;  and reporting to the base station the second and third modulated information.


Claim 7. The wireless communication method according to claim 6 further comprising selecting the indicated number of sub-carriers in descending order of measured channel quality.

Claim 10. The wireless communication method according to claim 9, wherein the selecting selects the indicated fixed number of sub-carrier bands in descending order of the measured channel quality.


Claim 8. The wireless communication method according to claim 6, further comprising:
modulating second information indicating channel quality of the selected sub- carriers according to a modulation scheme;
spreading the second information indicating channel quality of the selected sub- carriers using a spreading code specific to each user; and
transmitting the spread second information.


Claim 11. The wireless communication method according to claim 9, further comprising spreading the second information indicating channel quality of the selected sub-carrier bands using a spreading code specific to each user, wherein the reporting includes reporting of the spread second information.


Claim 9. The wireless communication method according to claim 8, further comprising:
modulating third information indicating positions of the selected sub-carriers according to the modulation scheme;
spreading the third information indicating positions of the selected sub-carriers using a spreading code specific to each user; and,
transmitting the spread third information.


Claim 12. The wireless communication method according to claim 9, further comprising spreading the third information indicating positions of the selected sub-carrier bands using a spreading code specific to each user, wherein the reporting includes reporting of the spread third information.




   As shown above, claims 1-4 and 9-12 of claimed U.S. Patent No. 8,934,848, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1-10 of instant application. Claims 1-10 are rejected on the ground of nonstatutory double patenting over claims 1-4 and 9-12 of U. S. Patent No. 8,934,848 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.


Allowable Subject Matter

Claims 1-10 appear to contain allowable subject matter and would be allowable pending on the timely filing of the respective terminal disclaimers (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome each and every nonstatutory double patenting rejection (DPR) and other non-art rejections discussed above . The Applicant is respectfully reminded that each of the nonstatutory DPRs in parent applications requires a separate TD unless the Applicant can prove otherwise.
	The allowable subject matter of Independent Claims 1 and 6 comprises the following features that are previously identified in parent application 16/148,600 (now granted US Patent No. 10686554): “wherein quantity of the selected sub-carriers corresponds to the quantity of sub-carriers indicated by the acquired information; modulate a second information indicating channel quality of the selected sub- carrier bands according to a modulation scheme and a third information indicating positions of the selected sub-carrier bands according to the modulation scheme”. These features, in combination with other features in the claims, render the claims allowable because conventional techniques of record in the art fail failed to anticipate or render obvious at the time when instant application was invented. Li et al. US Patent 6,904,283 does not disclose the limitations, "acquire information indicating a number of subcarriers; measure channel quality of each of a plurality of sub-carriers within a communication band from a received signal; select sub-carriers satisfying a condition related to measured channel quality from the plurality of sub-carriers, wherein quantity of the selected sub-carriers corresponds to the quantity of sub-carriers indicated by the acquired information modulate a second information indicating channel quality of the selected sub- carrier bands according to a modulation scheme and a third information indicating positions of the selected sub-carrier bands according to the modulation scheme…”. It would have not been obvious to one skilled in the art to bridge the gap to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained. Consequently, Thoumy et al. US Patent 7,039,120, Li et al. US Patent 6,904,283, and Shattil US Patent 7,430,257, individually and as a whole do not teach the claim limitations above. 
Claims 2-5 depend on claim 1; claims 7-10 depend on claim 6; therefore, these claims are considered allowable on the basis as the parent claims as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1 and 6 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1 and 6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416